Citation Nr: 0030234	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for multiple sclerosis.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 21, 1976 to 
June 21, 1982, and had an additional period of active service 
from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal. 



FINDING OF FACT

Evidence of paralysis consistent with multiple sclerosis has 
been received since the RO's March 1995 decision; this 
evidence must be considered in order to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for multiple sclerosis is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter we note that the claim was last 
finally denied by a March 1995 RD.  This instant appeal is 
the subject of a November 1997 RD.  A submission dated 
January 1998 fulfilled the requirements of a Notice of 
Disagreement (NOD), and the July 1999 Statement of the Case 
(SOC) was perfected by the August 1999 hearing transcript.  
Thus, the specific issue is whether new and material evidence 
has been submitted since the March 1995 RD.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (2000).

First, it must be determined whether the evidence submitted 
by the claimant is new and material.  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  38 C.F.R. § 3.156 (a).  
In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Next, if the new and material evidence has been presented, VA 
may evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.

As indicated above, the veteran's claim of service connection 
for multiple sclerosis was last finally denied in a March 
1995 rating decision (RD).  Therefore, we must first 
determine whether new and material evidence has been 
submitted to reopen the claim.  

The veteran submitted her separation medical examination 
dated April 1991 at her personal hearing in August 1999.  
This report shows that she manifested some type of paralysis 
in her eyes.  Additionally, her transcript, dated August 
1999, also presents new testimonial evidence with respect to 
her multiple sclerosis.  As the veteran's service medical 
records from her second period of service were deemed to be 
unobtainable in March 1999, these submissions are new, and 
material to her claim of multiple sclerosis.  Therefore, they 
must be considered.  

We note that the April 1999 RD did not make a finding whether 
new and material evidence was submitted, however, since the 
case is reopened, no prejudice to the veteran results in this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the claim is now reopened, we must address it on the 
merits.  



ORDER

The claim for entitlement to multiple sclerosis is reopened, 
as new and material evidence has been presented.  To this 
extent only, the appeal is granted.




REMAND

Multiple sclerosis may be service-connected although not 
otherwise established as incurred in service, if manifested 
to a compensable degree within 7 years from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).  
The veteran was separated from her first period of active 
service on June 21, 1982. 

Review of the record shows that she was unable to stand upon 
rising out of bed, due to "bilateral lower extremity 
weakness in 1982", and also a report of diplopia (double 
vision) in an unspecified month in 1989.  The examiner also 
noted the veteran's current symptomatology, and assessed her 
with probable multiple sclerosis.  MRI reports dated 1989 and 
1990 are also of record.  We note that the veteran wished for 
her claim to be adjudicated as expeditiously as possible, 
however, a medical opinion is required before further 
appellate consideration in this case.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should, in this case, ask the 
veteran to submit any treatment records 
pertaining to MS within the seven year 
period from June 1982 to June 1989.  The 
RO should further develop the claim, as 
indicated. 

2.  The RO should also request a special 
neurological opinion from a VA medical 
facility with respect to the veteran's 
claim.  Specifically, the records 
reviewer should provide an opinion as to 
whether it is as likely as not that the 
evidence, including the 1989 and 1990 MRI 
reports, and medical history of the 
veteran's bilateral lower extremity 
weakness in 1982, shows that her MS was 
manifested on or prior to June 21, 1989.  

3.  The RO should then review the 
veteran's claim and determine whether it 
can now be granted.  If any decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with an SSOC and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion; either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

